Judgment, Supreme Court, New York County (William Leibovitz, J, at hearing; Renee A. White, J, at jury trial and sentence), rendered February 10, 2000, convicting defendant of criminal possession of a weapon in the second degree (two counts) and criminal possession of a weapon in the third degree, and sentencing him to two consecutive terms of l1!2 to 15 years concurrent with a term of 372 to 7 years, and order, same court (Renee A. White, J.), entered on or about April 28, 2004, which denied defendant’s CPL 440.10 motion to vacate the judgment, unanimously affirmed.
The court properly denied defendant’s suppression motion. Given the totality of circumstances, the delay in the officer’s identification of defendant did not render that identification unduly suggestive (see People v Reyes, 256 AD2d 242 [1998], lv denied 93 NY2d 928 [1999]). The officer’s hearing testimony also established that he had an independent source for his in-court identification of defendant.
Defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). The court, which made detailed findings that are supported by the record, properly denied defendant’s motion to vacate judgment (see People v Satterfield, 66 NY2d 796, 799-800 [1985]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Andrias, Marlow, Ellerin and Sweeny, JJ.